 TRANSPORTATION ASSOCIATES OF HAWAII, LTD.Transportation Associates of Hawaii,Ltd. and HawaiiTeamsters&AlliedWorkers Local 996.Case AO-161January 30, 1975ADVISORY OPINIONBY ACTING CHAIRMAN FANNING ANDMEMBERS JENKINS, KENNEDY, AND PENELLOOn October 15, 1974, Transportation Associates ofHawaii, Ltd., herein called the Employer, filed apetition for an Advisory Opinion, in conformity withSections 102.98 and 102.99 of the National LaborRelations Board's Rules and Regulations,Series 8, asamended, seeking to determine whether the Boardwould assert jurisdiction over the Employer's opera-tions.In pertinent part, the petition alleges as follows:1.There is presently pending before the HawaiiEmploymentRelationsBoard, State of Hawaii,Department of Labor and Industrial Relations,herein called the State Board, a petition for election,Case 740030, filed by Hawaii Teamsters & AlliedWorkers Local 996, herein called the Union, seekingan election among the full-time and regular part-timedrivers,dispatchers, bus washers, and mechanicsemployed by the Employer.2.The Employer, a surface transportation com-pany, is engaged in the tour business and operatesbuses in Honolulu, Hawaii. It describes itself aseither a public utility or transit system. During thecalendar year ending December 31, 1973, theEmployer's total volume of sales and servicesamounted to more than $350,000. During that sameperiod, the Employer locally made sales and ren-dered services in excess of $110,000 to firms whichthemselves madesalesto customers outside the Stateof Hawaii; and it also purchased goods or servicesequal to, or in excess of, $50,000 directly fromoutside the State of Hawaii.3.The State Board does not appear to have madeany formal findings concerning the aforesaid com-merce data. Upon the Employer's information andbelief, the data is not disputed by any party.4.On information and belief the Employer statesthere is no current representation proceeding involv-ing it pending before the Board, although the Boardasserted jurisdictionover it and conducted anelection among its employees in Case 37-RC-1818 inJanuary 1973.iSiouxValleyEmpire Electric Association,122NLRB92 (1958);Charleston Transit Company,123 NLRB 1296 (1959).2 International Longshoremen&Warehousemen's Union, and Local No 13216 NLRB No. 603575.Although served with a copy of the petitionherein, no response thereto has been filed by anyinterested party.On the basis of the above, the Board is of theopinion:1.The Employer, a surface transportation com-pany, is either a public utility or transit systementerprise, engaged in the business of providing tourbus service in Honolulu, Hawaii.2.The Board's current standards for the assertionof jurisdiction over public utilities or transit systemsare a gross annual volume of business of at least$250,000.13.As indicated above, the Respondent's annualgross volume of business is in excess of $350,000 ofwhich more than $110,000 represented sales andservices to local firms which themselves made out-of-state sales. In addition, the Employer had directinflow equal to, or in excess of, $50,000 by virtue ofitspurchases of goods and services directly fromoutside the State of Hawaii. On the assumption thatthe Employer's operations are either a public utilityor a transit system, the Board's standard is met.2Assuming operations are neither, and that the retailstandard is normally applicable to "tour services,"here it is clear that the Employer also furnishes suchservices to enterprises which services are nonretail innature.J.S.Latta & Son,114 NLRB 1248 (1955);Bussey-WilliamsTireCo.,Inc.,122NLRB 1146(1959);John J. Harris & Scotty Harris, d/b/aCulligan Soft Water Service,149 NLRB 2 (1964).As the nonretail operations are notde minimis,thenonretailstandard3 applies-seeCulligan.Moreover,as a combination enterprise either the nonretail orthe retail standard is applicable. SeeMan Products,Inc.,128NLRB 546 (1960);ApplianceSupplyCompany,127 NLRB 319 (1960);Joseph Crowden andThomas Crowden, A Partnership, d/b/a IndianaBottled Gas Company,128 NLRB 1441 (1960). Thenonretail standard is met here.Accordingly, we wouldassertjurisdiction here onthe basis that the Employer meets the transit orpublic utility jurisdictional standard and also would,in any event, meet the nonretail standard if consid-ered a combination enterprise.In his dissent,Member Kennedy stresses the factthat the Employer put an "X" on the commercequestionnaire at "Public Utility or transit system,"described its business in general terms on thepetition, and in the state proceeding it described itsbusiness as being simply "tour." Thus,MemberKennedy argues that we should notissueanAdvisory Opinionas wedo not know what type of(Catalina Island Sightseeing Lines),124 NLRB 813 (1959).3Siemons Mailing Service,122 NLRB 81 (1958). 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness the Employer operates and the tests Mem-ber Kennedy would apply to a "tour" bus operationare different from those applied to a "transit system."The Employer however does over $110,000 per yearof business for local firms such as Greyhound, thusnegating the importance of the classification of theEmployer as falling in one niche or the other sincetheEmployer would meet our general nonretailstandard.Accordingly, the parties are advised under Section102.113 of the Board'sRules and Regulations, Series8,as amended,that, on the allegations submittedherein, the Board would assert jurisdiction over theEmployer's operationswith respect to disputescognizable under Sections 8, 9, and 10 of the Act.MEMBER KENNEDY,dissenting:Iam unwilling to preempt the State of Hawaii fromthe continued processing of its representation pro-ceeding before the Hawaii Employment RelationsBoard on the basis of incomplete and inadequatefacts.My colleagues are advising the parties to theproceeding already before that state agency that thisBoard would assert its jurisdiction over the Employerwithout having sufficient facts to know what is theexact nature of the Employer's business. The majori-ty assumes that either the Employer is a publicutility,or it is a transit system. The basis for theiralternative conclusion is the commerce questionnaireattached to the petition for an Advisory Opinion. Onthe questionnaire the employer is asked to:4Sightseeing Guides and Lecturers Union Local20076ofGreater NewYork,AFL-CIO (A BT Sightseeing Tours, Inc, eta!),133 NLRB 985 (1961);WalterCarl Ray,et a!, d/b/a Ray, Davidson&Ray,131 NLRB 433 (1961).5The fact that the Resident Office conducted an election almost 2 yearsIndicate with an X classification(s) which bestdescribe(s)your business. Processing and/ormanufacturing (), Wholesaling ( ), ( ), outlet (),Service Organization (), Public Utility or transitsystem ( ), Newspaper and/or broadcastingstation ( ), Other ( ), describe: ---The Employer merely put an "X" by "Public utilityor transit system."In its petition, the Employer described its opera-tions only in very general terms. It said: "The generalnature of the business involved in the proceeding isthat of a surface transportation company operatingbuses."In the state proceeding, the petition filed by theUnion describes in one word the general nature ofthe business of the Employer as being simply: "tour."Like piecing together the parts of a jigsaw puzzle,my colleagues then conclude that the Employer mustbe engaged in "providing tour bus service inHonolulu, Hawaii."It is unwise, in my view, for this Board to issueAdvisory Opinions on the basis of sketchy facts andconclusionary statements. If the Employer does, infact,provide a tour bus service similar to asightseeing business for tourists, then I would applythe $500,000 retail gross volume standard to theEmployer's operations.4 Since the Employer's grossfor 1973 was $358,000, the Employer's gross volumewould not meet the retail standard. However, I amnot willing to assume or speculate on what the factsare, or what legal conclusions should be drawn, whenthisBoard has the means for obtaining such factsand the obligation to do so.5 Accordingly, I dissent.ago does not provide a basis for currently asserting our jurisdiction at thistime. Indeed,theEmployer asserts that,"on thebasis of itscurrentstandards,"the Employer is "in doubt whether the Board would so assert itsjurisdictional standards."